IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 707
                                                    :
ORDER AMENDING RULES 1915.3,                        :         CIVIL PROCEDURAL RULES
1915.5, AND 1915.15 OF THE                          :
PENNSYLVANIA RULES OF CIVIL                         :         DOCKET
PROCEDURE                                           :


                                                ORDER

PER CURIAM

       AND NOW, this 27th day of July, 2020, upon the recommendation of the
Domestic Relations Procedural Rules Committee, the proposal having been published
for public comment in the Pennsylvania Bulletin, 49 Pa.B. 3880 (July 27, 2019):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 1915.3, 1915.5, and 1915.15 of the Pennsylvania Rules of Civil Procedure
are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on October 1, 2020.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.